Smith, J.,


dissenting:

I respectfully dissent on two grounds. First of all, I do not believe the case is moot. Secondly, if it is moot, then I believe this to be the type of controversy which under our cases we should decide because of its future importance.
The majority opinion refers to the fact that “the record shows that the Association ultimately received and accepted a $.02 per mile supplement for the 1977-78 school year, thus terminating the controversy.” Although an affidavit on September 7, 1977, of the president of the School Bus Contractors Association indicates that an additional $.02 per mile from Anne Arundel County had “in fact been provided for the 1977-1978 school year,” he did not indicate nor has anyone else said that this terminated the controversy. The demand here was for $.06 per mile, not $.02. Accordingly, I am unable to comprehend how such a small increase would end the dispute, particularly in the light of what has happened to gasoline prices.
The majority opinion states that the relief sought by the Attorney General included “a permanent injunction restraining the Association for a period of 10 years from further violations of the Antitrust Act, from itself withholding transportation services from the Board, and from inducing others to withhold such services.” It is apparent that the majority has completely overlooked this fact when it *331states that there is now “no effective remedy the court can provide” in this case. Maryland Code (1975) § 11-209, Commercial Law Article, authorizes the Attorney General to “institute proceedings in equity to prevent or restrain violations of [the antitrust provisions of] § 11-204,” and a court which determines that “a violation has been committed” is authorized by that section to “[p]revent continuation or renewal of the violation in the future.”
Black’s Law Dictionary (5th ed. 1979) defines “moot”:
Moot. A subject for argument; unsettled; undecided. A moot point is one not settled by judicial decisions.
A case is “moot” when a determination is sought on a matter which, when rendered, cannot have any practical effect on the existing controversy. Leonhart v. McCormick, D.C.Pa., 395 F. Supp. 1073, 1076. Question is “moot” when it presents no actual controversy or where the issues have ceased to exist. Matter of Lawson’s Estate, 41 Ill.App.3d 37, 353 N.E.2d 345, 347.
Generally, an action is considered “moot” when it no longer presents a justiciable controversy because issues involved have become academic or dead. Sigma Chi Fraternity v. Regents of University of Colo., D.C. Colo., 258 F.Supp. 515, 523. Case in which the matter in dispute has already been resolved and hence, one not entitled to judicial intervention unless the issue is a recurring one and likely to be raised again between the parties, Super Tire Engineering Co. v. McCorkle, 416 U.S. 115, 94 S.Ct. 1694, 40 L.Ed.2d 1. [Id. at 909.]
In Hayman v. St Martin’s, 227 Md. 338, 343, 176 A.2d 772 (1962), Chief Judge Bruñe said for this Court, "[T]he doctrine of mootness applies to a situation in which past facts and occurrences have produced a situation in which, without any future action, any judgment or decree the court might enter would be without effect.”
Certainly the case is no more moot now than it was on May 4 when we directed reargument with the parties requested *332to address themselves to the question of whether “the conduct of the appellees [is] excepted from the coverage of the antitrust laws under the principles set forth in Eastern Rail. Pres. Conf. v. Noerr Motor Frgt., Inc., 365 U.S. 127, 81 S.Ct. 523, 5 L.Ed.2d 464 (1961); United Mine Workers of America v. Pennington, 381 U.S. 657, 85 S.Ct. 1585, 14 L.Ed.2d 626 (1965); California Motor Transport Co. v. Trucking Unlimited, 404 U.S. 508, 92 S.Ct. 609, 30 L.Ed.2d 642 (1972), and similar cases.”
The majority notes, “In the absence of any evidence to show that in the four years since the expiration of the injunction, the Association has threatened to withhold services, or has in fact withheld them in order to obtain an agreed upon rate supplement, we can only conclude that similar activities and controversies between these parties are unlikely to recur.” Such activities and controversies between these particular parties may or may not recur. However, the majority ignores the fact that the public press reported relative to more than one county other than Anne Arundel when schools reopened in September of this year that bus operators and associations similar to that here before the Court were debating whether to withhold school bus services until more money was paid. Under the normal budgetary process appropriations for school transportation at the State level, from whence comes virtually all of such funds, were made a number of months in advance of the beginning of the current fiscal year on July 1. County tax levies were struck prior to July 1. Thus any decision at the county level relative to supplementation was made in advance of July 1 and probably made before the full impact of current increased gasoline costs was comprehended.
The economic forces which produced the current controversy back in 1976 are even more pronounced today so that “a $.02 per mile supplement” certainly will not eliminate such a controversy. This is well illustrated by the fact that the records maintained by Maryland AAA indicate that at the end of March 1976, immediately prior to the filing of the bill of complaint in this cause, the average price paid in Maryland for “regular” gasoline was 58.8 cents per gallon. At the end *333of April 1979, immediately prior to our order for reargument in this case, the average price was 77 cents per gallon. At the end of September 1979 the average price was 98.6 cents per gallon. It seems to me that it is foolhardy to believe that this or a similar controversy will not again come to the surface.
It is instructive to note what Judge Hammond said for the Court in Lloyd v. Supervisors of Elections, 206 Md. 36, 111 A.2d 379 (1954), quoted for the Court by Judge Digges in Reyes v. Prince George's County, 281 Md. 279, 300, 380 A.2d 12 (1977):
[T]he better considered and reasoned cases take the view that only where the urgency of establishing a rule of future conduct in matters of important public concern is imperative and manifest, will there be justified a departure from the general rule and practice of not deciding academic questions. They hold that if the public interest clearly will be hurt if the question is not immediately decided, if the matter involved is likely to recur frequently, and its recurrence will involve a relationship between government and its citizens, or a duty of government, and upon any recurrence, the same difficulty which prevented the appeal at hand from being heard in time is likely again to prevent a decision, then the Court may find justification for deciding the issues raised by a question which has become moot, particularly if all these factors concur with sufficient weight. [Id. at 43.]
This case certainly “involve[s] a relationship between government and its citizens____” Moreover, “upon any recurrence, the same difficulty which prevented the appeal at hand from being heard in time is likely again to prevent a decision____”
The majority would do well to reflect upon what Judge Digges said for the Court in Reyes:
We are loath to conclude that, simply because a judgment of this Court can no longer affect the rights of the parties who have brought the dispute *334before us for adjudication, it is necessarily beyond the judicial function without regard to the public importance of the issues, the likelihood of recurrence, and other similar factors. Particularly where a controversy is live when appealed to this Court and the opposing positions are vigorously presented, so that the action is clearly suitable for resolution through the judicial process, in the absence of a clear constitutional prohibition, either express or reasonably implied, we decline to infer that it may never be judicially resolved. [Id 281 Md. at 297.]
There are important legal issues here which should be resolved. The trial judge dismissed the complaint on the theory that the association here was a labor union and thus exempt from the statute. On our own motion we asked the parties to brief and argue whether or not another exception to the antitrust laws might be applicable. There are differing views on both of these subjects. If there were a violation here, then I am of the view that the public is entitled to have us so determine in order that it may be protected in the future at a time when we are faced with sharply increasing gasoline prices, as illustrated by the figures I have set forth. On the other hand, if this statute does not prohibit the activities concerning which complaint was here made, the defendants and persons similarly situated are entitled to be informed of that fact in order that they may take due notice thereof and govern themselves accordingly — and the General Assembly is entitled to know that fact because it may wish to enact legislation upon the subject. Our decision on the issues presented in this case could affect the rights of the parties to this proceeding and others similarly situated for many years into the future.
In summary, I do not believe this cause is moot, but if it is moot, then it presents the very type of issue which our cases indicate we should address.
Judge Eldridge authorizes me to say that he concurs in the views here expressed.